Citation Nr: 1544736	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU) from November 1, 2008 to October 1, 2014.  

3.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU) from October 1, 2014, forward.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to March 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In an April 2013 decision, the Board denied service connection for a low back disorder, granted a higher initial rating of 50 percent for PTSD from March 24, 2008 to July 18, 2012, denied an initial rating in excess of 50 percent for PTSD from July 18, 2012, and remanded a TDIU for appropriate development, to include a VA examination, and adjudication.  The Veteran appealed the portion of the Board's decision denying service connection for a low back disorder to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to an August 2013 Joint Motion for Partial Remand (Joint Motion or JMR) on the basis that the Board failed to provide an adequate statement of reasons or bases for rejecting the November 2011 private medical opinion from a chiropractor. 

In February 2014, the Board notified the Veteran that the VLJ who conducted the November 2011 hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran responded that he did not want another hearing and asked that the case be considered based on the evidence of record.  
In July 2014, the Board remanded the appeal for a VA examination with a medical opinion addressing the likelihood of a nexus relationship between the current low back disability and service, and subsequent readjudication of the appeal.  Although a VA examination was scheduled, the Veteran was unable to attend the scheduled examination due to being hospitalized for two days and subsequently being placed on bed rest for 30 days for treatment of a myocardial infarction.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the Board's prior remand directives with respect to the issues adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In April 2013, the Board previously found that the issue had been raised and was part of the initial rating appeal for PTSD.  Although the rating period for the initial rating for PTSD began on March 24, 2008, the record reflects that the Veteran has provided different dates at various times for the last date of full-time employment, with the earliest date reported as November 1, 2008.  See November 2013 VA Form 21-8940.  In recognition of the fact that the Veteran's last date of full-time employment is not entirely clear from the record due to varied responses provided by the Veteran, the Board has framed the issue as entitlement to a TDIU from November 1, 2008 to October 1, 2014 on the first page of this decision.  
The issue of entitlement to a TDIU from November 1, 2008 to October 1, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  Symptoms of low back pain were manifested during service.

3.  The current diagnoses of lumbar degenerative disc disease and multilevel lumbar spondylosis have been attributed to the Veteran's combat service.

4.  The Veteran reportedly has one year of college education, past relevant work experience in retail sales, and has not worked full-time since November 2008.
 
5.  The service-connected disabilities are PTSD, rated at 50 percent from March 24, 2008; coronary artery disease status post myocardial infarction, rated at 100 percent from July 31, 2014 to October 1, 2014, and at 30 percent thereafter; and tinnitus, rated at 10 percent from March 24, 2008.  

6.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities from October 1, 2014 forward.
  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar degenerative disc disease and multilevel lumbar spondylosis are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU from October 1, 2014, forward are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  For reasons explained below, the Board is granting service connection for lumbar degenerative disc disease and multilevel lumbar spondylosis and a TDIU from October 1, 2014, forward.  Given the favorable outcome of the appeals adjudicated herein, which is a full grant of the benefits sought, the appeals have been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative disc disease and multilevel lumbar spondylosis.  Neither diagnosis is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service Connection for a Low Back Disability Analysis

The Veteran contends that the current back disability, which has been diagnosed as degenerative disc disease and multilevel lumbar spondylosis, is etiologically related to low back pain experienced during service while carrying heavy equipment across rough terrain, running up mountains, and engaging in combat with the enemy while serving in the Republic of Vietnam.  He seeks service connection on this basis.

Preliminarily, the Board finds that the weight of the evidence shows that the current low back diagnoses are degenerative disc disease and multilevel lumbar spondylosis.  After reviewing the record, the reviewing VA orthopedic surgeon opined that degenerative disc disease and multilevel lumbar spondylosis were the appropriate diagnoses for the low back, which is consistent with the November 2011 medical opinion from the private chiropractor pertaining to the appropriate diagnoses for the low back disability.  Although the June 2008 VA examiner alternatively diagnosed degenerative joint disease of the lumbar spine, the reviewing VA orthopedic surgeon has specialized expertise and training in the treatment and management of spinal disorders and reviewed a more complete medical history than what was of record at the time of the June 2008 VA examination.  For these reasons, the diagnoses of degenerative disc disease and multilevel lumbar spondylosis are of significant probative value and outweigh the diagnosis of lumbar degenerative joint disease made by the June 2008 VA examiner.  

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and experienced low back pain during service.  Because the Veteran served as a rifleman and is in receipt of the Purple Heart and Combat Action Ribbon, and the carrying of heavy equipment across rough terrain, running up mountains, and engaging in combat are consistent with the circumstances, conditions or hardships of combat service, the lay account of low back pain during service is deemed credible and of significant probative value despite the lack of documentation in service treatment records.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

The Board next finds that the evidence is in equipoise on the question of whether the current low back disability is causally related to service.  There are conflicting medical opinions of record addressing the question of whether the current low back disability is related to service.  Weighing against the appeal are the June 2008 VA medical opinion and the VHA medical expert opinion obtained from a reviewing VA orthopaedic surgeon.  After review of the record and interview and examination of the Veteran, the June 2008 VA examiner opined that it was less likely than not that the low back disability was caused by or the result of service.  The June 
2008 VA examiner reasoned that the service treatment records did not show injury to the low back, low back symptoms did not occur for fifteen years after service, an increase in symptoms occurred after service with sitting and driving while performing a job in sales, and x-rays showed degenerative changes to the lumbar spine that were not traumatic in nature but a result of natural progression.  

Similarly, after reviewing the record, the reviewing VA orthopedic surgeon opined that it was not at least as likely as not that the low back disability was caused by service.  The reviewing VA orthopedic surgeon reasoned that it was not possible to relate the current low back symptoms to service due to the absence of structural defects, evidence of prior trauma, and/or instability and the lack of symptoms for 
15 years after service.  See June 2015 VHA medical expert opinion and September 2015 addendum.  

Weighing in favor of the appeal are the November 2011 private opinions from a chiropractor and a physician specializing in internal medicine.  In a November 
2011 statement, a private chiropractor opined that the Veteran's low back disability was most likely caused by military service.  The private chiropractor explained that the low back disability (i.e., lumbosacral spondylosis and intervertebral disc syndrome) was the result of multiple traumas over years that happened during service when the Veteran was carrying heavy packs, running up mountains, and engaging in intense combat.  

Also, in a separate November 2011 statement, a physician specializing in internal medicine opined that the Veteran's low back pain was most likely caused by military service.  The physician reasoned that the physical rigors of military service contributed to the Veteran's low back pain.  The low back pain has been attributed to diagnoses of degenerative disc disease and lumbar spondylosis, as noted above. 

In reviewing the medical opinion evidence, the Board notes that neither the June 2008 VA examiner nor the reviewing VA orthopedic surgeon recognized the symptom of low back pain during service when providing the medical opinions.  Although a supplemental VA medical opinion was requested in September 2015 that directed the reviewing VA orthopedic surgeon to assume that the Veteran had low back pain during combat service, the reviewing VA orthopedic surgeon again based the negative opinion, in part, on the absence of low back symptoms for 
15 years after service without recognizing the presence of in-service back pain.  See September 2015 supplemental VHA medical opinion.  Also, neither the private chiropractor nor the private physician provided explanation of the factors considered that led to the opinion that the current back disability was related to trauma during service.  

Because of these deficiencies, both the VA and private medical opinions have somewhat diminished probative value.  Nevertheless, because the VA and private medical opinions have at least some probative value, and there are no other competent medical opinions of record, there is an approximate balance of positive and negative evidence on the question of whether the current low back disability is causally related to service.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection under 38 C.F.R. § 3.303(d) for the low back disability have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis for October 1, 2014, forward

In the present case, service connection is in effect for PTSD, rated at 50 percent from March 24, 2008; coronary artery disease status post myocardial infarction, rated at 100 percent from July 31, 2014 to October 1, 2014, and at 30 percent thereafter; and tinnitus, rated at 10 percent from March 24, 2008.  

Thus, the Veteran has two or more service-connected disabilities for the period from October 1, 2014, forward, with one disability rated at 40 percent or higher (i.e., PTSD), and the combined 70 percent rating for the service-connected disabilities rated at 70 percent; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the portion of the rating period from October 1, 2014.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the portion of the rating period from October 1, 2014, forward.  The evidence shows that the Veteran has one year of college education, has past relevant work as a salesperson, and has not worked since 2008.  The July 2012 VA PTSD examiner opined that the Veteran's ability to respond appropriately to co-workers, supervisors, or the general public, as well as his ability to respond appropriately to changes in the work setting, was considered "markedly impaired" due to the service-connected PTSD.  Given the Veteran's work history as a retail salesperson, which requires frequent interaction with the public, the inability to respond appropriately to the general public is significant.  There is also a notation included in the Social Security Administration (SSA) records that the Veteran was chronically irritable and angry and had been fired from his last job for insubordination, which is consistent with the July 2012 VA medical opinion that PTSD has caused marked impairment in the ability to respond appropriately to supervisors.  

The Board further notes that SSA disability benefits were awarded effective from January 11, 2010 based on a primary diagnosis of a back disorder, to include degenerative disc disease, and service connection is now granted for degenerative disc disease of the lumbar spine and multilevel lumbar spondylosis for reasons explained above.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unable to secure or follow substantially gainful employment solely due to the service-connected disabilities for the portion of the rating period from October 1, 2014, forward; therefore, a TDIU is warranted for the period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for lumbar degenerative disc disease and multilevel lumbar spondylosis is granted.

A TDIU from October 1, 2014, forward, is granted.


REMAND

TDIU from November 1, 2008 to October 1, 2014

The issue of entitlement to a TDIU from November 1, 2008 to October 1, 2014 is remanded to ensure due process.  As stated above, service connection is in effect for PTSD, rated at 50 percent from March 24, 2008; coronary artery disease status post myocardial infarction, rated at 100 percent from July 31, 2014 to October 1, 2014, and at 30 percent thereafter; and tinnitus, rated at 10 percent from March 24, 2008.  SSA has awarded disability benefits effective from January 11, 2010 for the now service-connected low back disability.  Currently, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the portion of the rating period from November 1, 2008 to October 1, 2014 (except for the period from July 31, 2014 to October 1, 2014 when the Veteran is in receipt of a 100 percent temporary rating).  However, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) may be met after implementing the grant of service connection for lumbar degenerative disc disease and lumbar spondylosis.  The Board may not assign a rating for the lumbar spine disability in the first instance.  For these reasons, a remand of the TDIU appeal is warranted so that implementation of the grant of service connection for the low back disability may be accomplished. 

Accordingly, the issue of a TDIU from November 1, 2008 to October 1, 2014 is REMANDED for the following actions:

1.  Implement the grant of benefits for service connection of lumbar degenerative disc disease and lumbosacral spondylosis, with the assignment of an initial rating effective from March 24, 2008, as well as the initial 50 percent rating for PTSD effective from March 24, 2008 awarded in the April 2013 Board decision, which has not yet been implemented.

2.  Thereafter, if the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. 
§ 4.16(a) are not met for the portion of the TDIU rating period from November 1, 2008 to October 1, 2014, refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from November 1, 2008 to October 1, 2014.

3.  Thereafter, readjudicate the issue of entitlement to a TDIU for the period from November 1, 2008 to October 1, 2014 under 38 C.F.R. § 4.16(b), clarifying the last date of full-time employment with the appropriate authority.  If the benefit sought is not granted, provide the Veteran and the representative with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


